United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1116
                                    ___________

Estella J. Dunn,                         *
                                         *
              Appellant,                 *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Installation Technicians, Inc.; GTE      * Western District of Missouri
Midwest,                                 *
                                         *      [UNPUBLISHED]
              Appellees.                 *
                                    ___________

                          Submitted:    November 5, 1999

                                Filed: December 6, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Estella Dunn appeals from the final judgment entered in the District Court1 for
the Western District of Missouri upon jury verdicts for defendants in her equal pay and
employment discrimination action. For reversal, Dunn raises challenges to the
exclusion of evidence on one of her claims, the composition of the jury, the jury
instructions, and various other matters. For the reasons discussed below, we affirm.

      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
       We first conclude the district court correctly granted defendants’ motion in
limine to exclude evidence as to Dunn’s wrongful-termination claim. See Nichols v.
American Nat’l Ins. Co., 154 F.3d 875, 886 (8th Cir. 1998) (reviewing de novo district
court’s ruling on proper reach of Title VII claim, and for abuse of discretion grant of
motion in limine). Dunn’s administrative charge of discrimination related only to wage
discrimination, and her federal complaint allegations of wrongful termination were not
sufficiently related to her administrative charge to be considered encompassed within
it. See Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 222-23 (8th Cir.
1994). Second, we reject Dunn’s jury-composition argument, as she did not object to
the jury venire panel from which the jury was selected, and her peremptory challenges
were available to strike jurors she felt would be biased. See 28 U.S.C. § 1870 (party
may exercise three peremptory challenges). Third, Dunn’s instructional-error argument
fails because she failed to raise an objection in the district court. See Fed. R. Civ. P.
51 (party must object to jury instructions before jury retires to consider its verdict);
Keeper v. King, 130 F.3d 1309, 1315 (8th Cir. 1997) (party must state matter objected
to and grounds of objection on record to preserve jury-instruction argument for
appellate review). No plain error occurred. Last, we construe Dunn’s remaining
arguments as asserting bias on the district judge’s part, and we reject this claim as
meritless and unsupported.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-